Opinion by
Mr. Chief Justice Sterrett,
This case appears to have been taken up under the new equity rules and heard on bill, answer and proofs. The learned court, doubtless after due consideration, made “ the following finding, viz : That the evidence does not show that the plaintiff is entitled to the relief prayed for in his bill to wit; an account.” This remarkably brief finding of facts from the pleadings and the testimony, covering over seventy-five printed pages, is followed by the decree dismissing the bill with costs, etc.
It is vei'y evident that there has been no such finding of facts and entry thereof on the record, in this case, as correct equity practice requires. It is always desirable that the trial court’s findings of fact and conclusions of law should be as briefly and concisely stated as is reasonably practicable and consistent with a clear and precise presentation, of .the facts and principles of law on which the decree is based. But .anything short of that, and akin to the so-called finding in this case, would be of very little, if any, assistance to an appellate court. The latter would be obliged to take up the case, — pleadings and testimony entire,— and after a careful consideration of the same in detail, find the facts for itself and draw its own conclusions independently of *647the action of the trial court. It would also have the effect of depriving the parties of an opportunity of excepting to findings of fact of which the decree may be partly if not wholly predicated.
The so-called finding, in this case, that the plaintiff is not entitled to an account, is a conclusion of law rather than a finding of fact. It is, moreover, a conclusion drawn from facts which were doubtless found by the trial court but not put upon the record, and therefore not reviewable here. To sanction such an innovation on time honored equity practice would be a departure which we are not prepared to take.
It follows from what has been said that the record is not in proper condition for review here, and must therefore be sent back for an adequate statement of the findings of fact upon which the decree is based. We purposely'abstain from any expression of opinion on the merits of the case.
Decree reversed with costs to abide the final determination of the case, and record remitted for further proceedings in accordance with this opinion.